 Case 1:17-cr-00224-PKC Document 34 Filed 12/04/20 Page 1 of 1 PageID #: 176

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SPN                                               271 Cadman Plaza East
                                                  Brooklyn, New York 11201



                                                  December 4, 2020

By ECF

The Honorable Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Richard K. Lai
                     Criminal Docket No. 17-224 (PKC)

Dear Judge Chen:

             The government respectfully requests that the sentencing date for defendant
Richard K. Lai, currently set for December 28, 2020, at 10 a.m., be adjourned for six months.
Defense counsel has been consulted and joins in this request.


                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney
                                                  Eastern District of New York


                                          By:       /s/
                                                  Samuel P. Nitze
                                                  Assistant U.S. Attorney
                                                  718-254-7000

cc:    Leonardo Rapadas, Esq. (by ECF)
       Clerk of Court (PKC) (by ECF)
